DETAILED ACTION
This communication is responsive to the application filed January 25, 2020, and the Response to Restriction Requirement and amended claim set filed October 28, 2021.  Claims 1-20 are currently pending.
Non-elected claims 12-20 are WITHDRAWN.
Elected claims are REJECTED for the reasons set forth below.  Claims 6-9 are rejected under 35 USC 112 but otherwise contain allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on October 28, 2021 is acknowledged.  Claims 1-11 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 3, 6, 8, and 10, the language describing the groups of R and R’ or Ln is similar to Markush-style claim language.  As such, it is not clear if Applicant intends a closed Markush group or an open undefined group.  The examiner asks Applicant to amend the claims to either conform with Markush-style language or clearly state the open group.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cloke et al., “Homoleptic Diazadiene Complexes of Titanium, Yttrium, and Some Lanthanoid Elements,” J. Chem. Soc., Chem. Commun. 1986, pp. 1344-1345.
Regarding claims 1-5, 10, and 11, Cloke teaches the following compound:

    PNG
    media_image1.png
    222
    117
    media_image1.png
    Greyscale

(p. 1345, Scheme 1.)  Regarding claims 10 and 11 specifically, the diazadiene complex forms a 5-membered conjugated ring.
Allowable Subject Matter
Claims 6-9 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
After a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting the recited complexes.  In particular, the examiner cannot find prior art teaching a nitrogen atom with only one attached R group (indicating a covalent bond between the nitrogen and Ln).  In contrast, the prior art teaches only compounds that include two groups that correspond to the recited R groups, indicating at most a coordinating bond.  For this reason, claims 6-9 contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763